Citation Nr: 1412249	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-14 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between December 28, 2009 and December 29, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1973. 

This matter is on appeal from January 2010, December 2010, and March 2011 determinations by the Department of Veterans Affairs Medical Center (VAMC) in Columbus, Ohio.

In November 2011, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran is service-connected for arteriosclerotic heart disease as of December 26, 2009.

2.  The Veteran was admitted to Mt. Carmel St. Ann's Hospital for a myocardial infarction on December 26, 2009 and underwent a cardiac catheterization procedure on December 28, 2009. 

3.  The evidence shows that his cardiac catheterization and the care he received prior to and after that procedure were rendered in a medical emergency.

4.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility.






CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from December 28, 2009 to December 29, 2009 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).  However, as the Veteran's claim is being granted, any error related to the duties to notify and assist is moot and any discussion of such is unnecessary.  

The Veteran seeks payment or reimbursement for medical expenses he incurred on December 28, 2009 and December 29, 2009.  Payment has already been authorized for the medical expenses incurred on December 26, 2009 and December 27, 2009.  As discussed in detail below, the Board finds such payment for the latter two dates is warranted. 

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54 (2013).  Here, the Veteran's treatment at the non-VA facility, Mt. Carmel St. Ann's Hospital, was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter. 

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment. 

Here, the Veteran has been service connected for arteriosclerotic heart disease, effective December 26, 2009, as well as diabetes mellitus and various nerve-related disabilities.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were for an adjudicated service-connected disability, the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and when seeking treatment at a VA or federal facility was not feasibly available.

The Veteran was taken to Mt. Carmel St. Ann's Hospital via ambulance on December 26, 2009.  He was admitted for a myocardial infarction at that time.  On December 28, 2009, he underwent a cardiac catheterization procedure and was discharged on December 29, 2009.  

In reviewing the evidence, the Board finds the first two criteria of the framework met.  The Veteran was seeking treatment for a heart condition, and as mentioned above, he was service connected for this condition at the time of the private treatment.  Further, the Veteran initially sought treatment for a condition for which a reasonable person could have expected that delay in seeking attention could have been hazardous to life or health. 

The Veteran's private treatment on December 26, 2009 and December 27, 2009 has been reimbursed, as noted above.  The treatment received on December 28, 2009 and December 29, 2009 has been denied because the RO found that he was stable at that time and could have been transferred to a VA facility for his cardiac catheterization procedure. 

A review of the Veteran's claims folder does not establish that his condition was no longer emergent as of December 28, 2009 or that it was feasible for him to obtain this treatment at a VA facility.  December 2010 and March 2011 notes from the Columbus VAMC's Chief of Staff (COS) indicate that the Veteran was stable as of December 28, 2009 based on treatment records from his hospitalization.  However, the Board's review of these records indicates that the Veteran was listed as stable throughout his hospitalization, including on December 27, 2009, a date on which the COS concluded that the Veteran was not stable.  As there is no distinction between the use of the term "stable" in the treatment records for December 27, 2009 and December 28, 2009, the Board finds there is no basis for such a distinction in adjudicating the Veteran's claim.  Affording the Veteran the full benefit-of-the-doubt, the Board finds that his condition was emergent throughout his December 26, 2009to December 29, 2009 hospitalization.  

Moreover, even if the Board were to accept that the Veteran's condition was stable and that transfer was possible, the evidence does not establish that transfer to a VA facility was feasible.  The only VA documentation regarding the Veteran's possible transfer in the claims file is a December 28, 2009 note indicating that that the private hospital contacted notified VA of the Veteran's admission for chest pain and hypertension on December 26, 2009.  The note states that the report of contact would be forwarded for possible transfer to a VA facility.  There are no other notes, confirmation of such forwarding, or discussion of transfer possibilities.  As the evidence shows that VA was notified of the possibility of transfer and there is no evidence of VA confirming the feasibility of such a transfer, the Board finds it is at least as likely as not that a transfer to a VA facility was not feasible at that time.  Thus, affording the Veteran the full benefit-of-the-doubt, the Board finds that a VA facility was not feasibly available on December 28, 2009 and December 29, 2009.

As the Board has found that the Veteran sought emergent treatment for a service-connected condition and that is was not feasible for him to receive this care at a VA or federal facility, the criteria for the payment or reimbursement of unauthorized medical expenses from December 28, 2009 to December 29, 2009 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).




ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between December 28, 2009 and December 29, 2009 is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


